DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akbar Sayeed et al., “Beamspace MIMO for High-Dimensional Multiuser Communication at Millimeter-Wave Frequencies,” December 2013, 6 pages, 2013 IEEE Global Communications Conference (IDS).

Re Claims 1, 10, and 18, Sayeed a method for beamspace processing in a radio access node of a wireless communication network, wherein the radio access node is coupled with an antenna array including a plurality of antenna elements (MIMO, abstract, AP with a multi-antenna array, II system Model), and a radio access node for beamspace processing, the radio access node comprising: an antenna array including a plurality of antenna elements; one or more processors; a computer readable storage medium storing a set of computer readable instructions that when executed by the one or more processors cause the radio access node to (Millimeter-wave systems, abstract, AP and MS, I. Introduction, DSP, V. Conclusions) and a non-transitory computer readable storage medium storing instructions that, when executed by the one or more processors, cause a radio access node that is coupled with an antenna array, including a plurality of antenna elements, to perform operations for beamspace processing (DSP, V. Conclusions), the method comprising: 
transforming a channel estimate, which characterizes a radio channel between the antenna elements and a user equipment for a given time and a given frequency (steering vectors corresponding to n fixed spatial frequencies/angles, beamspace channel matrix Hb, equation 6), using a plurality of distinct sets of spatial orthonormal basis functions (unitary discrete Fourier transform (DFT) matrix, equation 6) to obtain a plurality of transformed channel estimates, wherein each one of the distinct sets of spatial orthonormal basis functions  defines a respective one from a plurality of beamspaces (II. System Model, B. Beamspace System Model); 
determining respective measures of quality of beamspace transformation for the plurality of transformed channel estimates (ratio between the power of strongest and mth strongest beams for each user, II. System Model, C. Beam Selection); 
selecting, based on the measures of quality of beamspace transformation, a set of spatial orthonormal basis functions from at least one of the plurality of distinct sets of the spatial orthonormal basis functions to satisfy a beamspace reduction criteria for the radio channel, wherein the set of spatial orthonormal basis functions defines a selected beamspace from the plurality of beamspaces (select the m dominant beams for each MS, selecting the m orthogonal beams closest to the true LoS direction of the MS, power II. System Model, C. Beam Selection); 
encoding, based on a selected transformed channel estimate, one or more data streams into encoded data streams, wherein the selected transformed channel estimate is obtained by at least transforming the channel estimate based on the selected set of spatial orthonormal basis functions (B-MIMO precoder, III. Multiuser Beamspace MIMO precoders).
Sayeed discloses the claimed invention except explicitly teaches transmitting the encoded data streams through the antenna elements.
However, it would have been obvious and well known in the art that the wireless network taught by Sayeed would perform the expected result of transmitting the encoded data streams through the antenna elements (multi-antenna array, II system Model) to transmits the encoded data to the receiver to perform wireless communication and to further improve the transmission rate.

Claims 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akbar Sayeed et al., “Beamspace MIMO for High-Dimensional Multiuser Communication at Millimeter-Wave Frequencies,” December 2013, 6 pages, 2013 IEEE Global Communications Conference (Sayeed herein after) (IDS) in view of Ericsson, “W1 design for implicit advanced CSI reporting,” August 22-26, 2016, 6 pages, 3GPP TSG-RAN WG 1#86, R1-167645, Gothenburg, Sweden. (Ericsson herein after) (IDS).

Re Claims 8 and 17, Sayeed discloses the method of claim 1 and the radio access node of claim 10, except wherein the distinct sets of spatial orthonormal basis functions are sets of shifted two-dimensional spatial discrete Fourier transforms (2D-S-DFTs).
However, Ericsson discloses a dual-polarized rotated 2D-DFT beam space transformation matrix in a wireless communication (2 Necessary components of enhanced W1).  Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilized the teaching taught by Ericsson with the communication system taught by Sayeed to achieve the same expected result of wherein the distinct sets of spatial orthonormal basis functions are sets of shifted two-dimensional spatial discrete Fourier transforms (2D-S-DFTs) in order to further improve the channel usage efficiency.

Allowable Subject Matter
Claims 2-7, 11-16, 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Neff can be reached on (571) 270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631